Spencer, J.
delivered the opinion of the court. The plaintiff’s counsel have considered the charge of the judge As incorrect, in leaving it to the jury to decide whether the words spoken, which were actionable in themselves, were spoken maliciously, or with a defamatory intention.
I am perfectly satisfied, that the charge to the jury was aot only correct, but that no- other charge could have *183been legally given. It is manifest, from the case, thát the words were tittered in the course of church discipline, by the defendant to the plaintiif, who were both church members ; and whether such discipline was proper or not, is not a point for us to determine. Every sect of Christians are at liberty to adopt such proceedings for their regulation as they see fit, ndt inconsistent With law, or injurious to the rights of others'. In actions of slander, it is of the essence of the action, that the words be spoken maliciously, and that, as a matter of fact, belongs to the jury to determine.
If, however, the weight of evidence was against the defendant, as to the maliciousness of the words, it would be violating a salutary rule to grant á new trial. In penal actions, in actions for a libel and for defamation, and other actions vindictive in their nature, unless some rule of law be violated, in the admission or rejection of evidence,* or in the exposition of the law to the jury, or there has been tampering with the jury, the court will not give a second chance of success.
We are, therefore, of opinion, that the motion for a new trial must be denied.
Rule refused*

 1 Burr. 54. 2 Salk. 644—8.